Citation Nr: 1532064	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for gastropareisis. 

2.  Entitlement to service connection for dysphagia. 

3.  Entitlement to service connection for hiatal hernia. 

4.  Entitlement to service connection for peptic ulcer disease. 

5.  Entitlement to service connection for a right shoulder disorder. 

6.  Entitlement to service connection for a left shoulder disorder. 

7.  Entitlement to service connection for tendonitis. 

8.  Entitlement to service connection for pharyngitis. 

9.  Entitlement to an initial compensable evaluation for service-connected septoplasty of deviated left septum. 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990, with subsequent service in the National Guard during the period 1994 to 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO) in July 2008 and November 2009.

The Veteran testified before the RO's Decision Review Officer (DRO) in April 2009, and in June 2010 he testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  Transcripts of both hearings are of record.

In April 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In addition to the claims currently on appeal, in April 2012 the Board remanded the issues of gastric ulcer disease, allergic rhinitis, and chronic sinusitis.  During the pendency of the appeal, in a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for ethmoid left maxillary sinus disease, allergic rhinitis, esophagitis, and gastritis.  As this represents a full grant of those benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Board previously characterized the first four issues broadly as service connection for a non-gastroesophageal reflux disease (GERD) gastrointestinal disorder.  Upon remand, the AOJ granted service connection for several disorders, as outlined above, and then separated out each of the remaining disorders as issues currently still on appeal.  The Board has echoed this characterization as reflected on the first page. 
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims which contains duplicates of records in the paper claims file.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The Veterans Benefits Management System contains the Veteran's brief and unrelated correspondence.

The issues of service connection for a right shoulder disorder, a left shoulder disorder, and tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current gastroparesis is not related to military service.

2.  The Veteran's current dysphagia is not related to military service. 

3.  The Veteran's current hiatal hernia is not related to military service. 

4.  There is no currently diagnosed peptic ulcer disease.  

5.  There is no currently diagnosed pharyngitis.

6.  Prior to December 9, 2008, the Veteran's septoplasty of deviated left septum was not manifested by nasal blockage.

7.  Beginning December 9, 2008, the Veteran's septoplasty of deviated left septum has been manifested by nasal blockage greater than 50 percent on both sides. 


CONCLUSIONS OF LAW

1.  Gastroparesis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Dysphagia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Hiatal hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Peptic ulcer disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  Pharyngitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Beginning December 9, 2008, the criteria for a 10 percent disability evaluation, but not higher, have been met for septoplasty of deviated left septum.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6502 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent a letter to the Veteran in October 2007, prior to the initial adjudication.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.

The Veteran in this case is also challenging the initial evaluation assigned following the grant of service connection for septoplasty of deviated left septum.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran and his representative have not identified any outstanding evidence relevant to the claims.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and as to the increased rating claim for septoplasty of deviated left septum, provided sufficient information to evaluate the current severity.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected septoplasty of deviated left septum since he was examined in June 2012.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As discussed above, the Board remanded this matter in April 2012 to obtain VA medical records, provide him examinations in conjunction with his claims, and readjudicate the claims.  Thereafter, additional treatment records were obtained, he was afforded examinations in June 2012, and his claims were readjudicated in a December 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

An RO official or Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the June 2010 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, to include peptic ulcers, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship  between the condition in service and the present condition is required.  In this case, a peptic ulcer has not been found, as further discussed below.  As to the remaining disorders, none have been identified in 38 C.F.R. § 3.309(a), thus, the presumptive provisions based on "chronic" pursuant to 38 C.F.R. § 3.303(b) or continuity of symptomatology since service pursuant to Walker do not apply with regard with respect to those remaining diagnoses.

Gastroparesis, Dysphagia, Hiatal Hernia, and Peptic Ulcer Disease

The Veteran contends that he has various non-GERD gastrointestinal disorders various related to service.  He is already service-connected for GERD, gastritis, and esophagitis.  


STRs show that the Veteran was treated for mild dyspepsia consistent with GERD and self-limited episode of gastrointestinal (GI) hemorrhage in March 1989.  He was seen twice in July 1989 for viral syndrome.  Then in November 1989, he complained of vomiting and stomach pain and was assessed with pharyngitis and GI distress secondary to upper respiratory infection (URI).  In March 1990, he had viral gastritis. 

A June 2009 VA examination report showed that the examiner determined that peptic ulcer disease was not likely caused by or a result of service.  The examiner stated that the Veteran did not currently suffer from peptic ulcer disease or gastritis based on the most recent esophagogastroduodenoscopy (EGD) examination showing normal findings for the stomach and duodenum.  However, the examiner did not provide an etiological opinion regarding other gastrointestinal disorders that were diagnosed in a January 2009 private record, including esophagitis, gastroparesis, and hiatal hernia.  The examiner also did not address the fact that, contrary to the VA examiner's conclusion, in the January 2009 private EGD examination report, the clinician diagnosed gastritis.  

In June 2012, the Veteran was afforded a VA examination.  Upon review of the claims folder and evaluation of the Veteran, the examiner determined that hiatal hernia was less likely than not incurred in or caused or aggravated by service, to include in-service GERD, gastritis, GI distress, or dyspepsia.  The examiner noted that hiatal hernia could be causative of GERD but not caused by GERD; hiatal hernia was not the only possible etiological causative factor which may cause GERD; other conditions/diseases/medications may be causative of GERD which is significant in that hiatal hernia does not need to be present for GERD to be present; service treatment records and prior medical records were absent a diagnosis of hiatal hernia prior to January 20, 2009, which was after the Veteran's discharge from service; gastritis could result from many causes including choric exposure to stomach acid as is present in GERD; gastritis was not a known cause of hiatal hernia; GI distress is an ill-defined non-specific symptom of, relating to, or affecting both stomach and intestine; and GI distress can be caused by many different etiological factors, including infections.  The examiner observed that the Veteran's November 1989 in-service GI distress was in conjunction with an upper respiratory infection/strep throat.  He found that the Veteran's one-time occurrence of documented GI distress in service was a limited occurrence of an acute illness with no sequelae or residuals after resolution as demonstrated by the absence of further complaints of GI distress in the service treatment records following this event.  He added that GI distress was a symptom, not a known etiological causative factor of a disease or medical condition including it is not a causative of hiatal hernia.  The examiner also indicated that dyspepsia, also known as upset stomach or indigestion, referred to impaired digestion, was commonly associated with GERD or gastritis, and was not a known cause of hiatal hernia.  

The examiner also opined that gastroparesis was less likely than not incurred in or aggravated by service, specifically in-service GERD or gastritis.  He cited to the absence of any diagnosed gastroparesis in the service treatment records or in the post-service medical records until January 20, 2009.  The examiner also noted that GERD is not medically recognized as a possible etiological causative factor in gastroparesis, gastritis is a symptom of GERD and not a known etiological causative factor of gastroparesis.  The Veteran reported left sided paresis secondary to strokes in 1996 and 2007; and upon review of the record the examiner indicated that initial onset of the left sided paresis symptoms in 1997 with increased symptoms in 2002.  The examiner found that the neuromuscular condition to be causative of the Veteran's gastroparesis as it occurred prior to the onset of symptoms of gastroparesis contemporaneously following the cerebral hemorrhagic disease/condition in 2007 (cerebral hemorrhagic disease was the likely cause of the Veteran's reported strokes and transient ischemic attack (TIA) symptoms, which occurred post service, and the strokes were etiological causative factors of neuro-muscular conditions).  

As to dysphagia, the examiner found that it was less likely than not incurred in or caused by service, specifically in-service GERD because GERD was not a known etiological causative factor of GERD, and the Veteran did not complain of or have documented existence of dysphagia during service as demonstrated by the absence of complaints or diagnosis of dysphagia in the service treatment records.  Citing to the Veteran's report of left sided paresis secondary to his 1996 and 2007 strokes and review of the records, the examiner determined that the onset of the Veteran's left sided paresis symptoms were in 1997 and increased symptoms in 2002.  The examiner noted that the Veteran had a known documented diagnosis of neuro-muscular disorder occurred following documented evidence of cerebral hemorrhagic disease in July 2007.  Based on the evidence, the examiner determined that the Veteran's dysphagia was likely secondary to his reported stroke/TIA symptoms, the cerebral hemorrhagic disease/condition was likely the cause of his reported strokes/TIA symptoms, cerebral hemorrhage disease occurred post service discharge, and strokes were known etiological causative factors of neuromuscular conditions. 

With regard to peptic ulcer disease, the examiner acknowledged that it was mentioned in the "Previous Medical History" section by the Veteran's primary care physician in a January 2008 note as a prior diagnosis and was there was a plan to re-evaluate for verification of existence.  The examiner noted that there was no indication that such re-evaluation was carried out.  He further indicated that a previous medical history can be obtained from either a subjective report from the patient or objective evidence of record, and in this case the source of the report was not mentioned.  He also observed that since 2007 there were no physical evaluations or imaging evidence of peptic ulcer disease.  The examiner concluded that the diagnosis of peptic ulcer disease in the remote "Previous Medical History" of the January 2008 note was from a subjective report by the Veteran and the diagnosis cannot be considered one of the Veteran's verified diagnoses since 2007.  In reaching all of the above conclusions, the examiner cited to contemporary medical literature.

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for a probative opinion.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's current gastroparesis, dysphagia, and hiatal hernia are related to service, and whether he has a current diagnosis of peptic ulcer disease, the Board finds that the June 2012 VA examination report is the most probative evidence of record as it was definitive, was based upon a complete review of the Veteran's entire claims file, and considered the Veteran's reported history, the Board's directives, and physical evaluation of the Veteran.  The report was obtained because the Board found the evidence of record insufficient to render a decision in April 2012.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinions and cited exhaustively to the evidence of record and contemporary medical literature, and provided detailed rationale.  

The Veteran has submitted no competent evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's contentions that his disabilities are related to service.  In this regard, the Veteran is competent to report that he experienced discomfort and pain.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion such as a link between any current disabilities and in-service symptoms especially in light of the various gastrointestinal symptoms he experienced and for which he has already received service connection.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the VA medical professional to be the most probative evidence of record as to the relationship between the Veteran's current disabilities and his military service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

As to peptic ulcer disease, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had peptic ulcer disease during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

In summary, the most probative evidence has not linked the Veteran's current non-GERD disabilities to service, or in the case of peptic ulcer disease that he has a current disability.  Therefore, service connection is not warranted.   As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Pharyngitis

As noted above, STRs showed that in November 1989, the complained of vomiting and stomach pain and was assessed with pharyngitis and GI distress secondary to URI.  Additionally, STRs show that the Veteran was treated for his deviated nasal septum and tonsillitis, allergic rhinitis, and sinus on numerous occasions.  The Veteran is service-connected for left maxillary sinus disease, left deviated nasal septum, and allergic rhinitis.

The June 2012 VA examiner opined that it was less likely than not that pharyngitis was incurred in or caused by service, specifically in-service deviated nasal septum, allergic rhinitis, pharyngitis, sinusitis, or tonsillitis.  He cited to the STRs reflecting repeated episodes of pharyngitis and tonsillitis, which were physiologically and etiologically similar enough to pharyngitis as to be considered one in the same as pharyngitis.  Significantly, the examiner determined that the Veteran did not currently have pharyngitis on physical examination has not had any documented pharyngitis chronically since 2007.  

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, in this case, the question as to whether his symptoms in service were tonsillitis or pharyngitis is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran's symptoms can be attributed to pharyngitis or tonsillitis.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis of pharyngitis or relate it to service.  See 38 C.F.R. § 3.159 (a)(1) (2014).  While the Veteran is competent to report what he experiences, he is not competent to distinguish between such similar disabilities as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the VA examiner's opinion rendered by a trained medical professional.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; Degmetich, 104 F.3d at 1332.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had pharyngitis during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

Increased evaluation for septoplasty of deviated left septum

The Veteran contends that his septoplasty of deviated left septum is more disabling than contemplated by the current non-compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's disability has been evaluated under Diagnostic Code 6502, which provides a 10 percent rating is assigned for traumatic deviation of the nasal septum where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  No other rating is provided under this code.

On VA examination in February 2008, the examiner determined that there was no evidence of current deviated septum or nasal obstruction.  The examiner also found there was no permanent hypertrophy of turbinates and x-rays were unremarkable.

At the June 2010 Board hearing, the Veteran testified that his disability had increased in severity since the last VA examination.  Specifically, he stated that he had recently been identified with a deviated septum to the right and that a specialist has advised him that he was 80 percent obstructed on both sides.  The Veteran also stated he had daily problems breathing and sleeping due to the deviated septum.

The Veteran was afforded another examination in June 21, 2012.  As to the inquiry whether there was at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, the examiner marked no.  He also indicated that there was not complete obstruction on one side due to traumatic septal deviation.  The examiner noted that the Veteran had chronic nasal turbinate hypertrophy which was present on the current evaluation and blocking greater than 50 percent of the nasal passage on bilateral sides, which compounded the difficulty of assessing the degree of nasal septum deviation or its contribution to the airway blockage.  Referring to the Veteran's ear, nose, and throat (ENT) specialist note dated in December 9, 2008, and February 18, 2009, that the Veteran was 80 percent blocked in terms of airway, the examiner found that this was consistent with present physical examination findings.  As to estimating the current degree of severity of the Veteran's deviated left septum, the examiner stated it was greater than 50 percent of nasal airway passage on both bilateral nasal airway passage on the current evaluation.  He estimated that the deviated nasal septum to the left was contributing or causing the nasal airway passage obstruction on the left.  

Based on the evidence, the Board finds that as of December 9, 2008, a 10 percent evaluation is warranted for the Veteran's septoplasty of deviated left septum.  Beginning that date, he was noted to have greater than 50 percent of nasal airway passage on both sides to meet the criteria for the maximum disability evaluation under the rating criteria.  He is not, however, entitled to an increased rating prior to that time as the evidence prior to that date showed that he had no nasal blockage.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the other diagnostic codes related to the respiratory system are essentially inapplicable or a grant of service connection has already been made thereunder.  See 38 C.F.R. § 4.97, Diagnostic Codes 6512 (service-connected left maxillary sinus disease), and 6522 (service-connected allergic rhinitis).  Pansinusitis, ethmoid sinusitis, maxillary sinusitis, and sphenoid sinusitis cannot be considered as that would constitute pyramiding as they are rated under the same formula as maxillary sinus disease.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6513, 6514 (2014).  
The remaining codes are inapplicable, including loss of part of nose, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, and granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504, 6515, 6516, 6518, 6519, 6520, 6521, 6523, 6524 (2014).  

Furthermore, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

There is no objective evidence, or allegation, that schedular criteria is inadequate for rating the Veteran's service-connected deviated septum.  Comparing his disability levels to the applicable criteria, the Board finds that the degree of the disability at issue is encompassed by the rating schedule - they contemplate the blockage of the nasal passageway, which is the symptom the Veteran alleges.  Although the Veteran's septoplasty of deviated septum affected his ability to concentrate at work, the disability does not present an exceptional disability picture, such that application of the rating schedule, which is designed to account for average industrial impairment and is the bedrock of evaluating disabilities in the VA benefits system, is not appropriate.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for gastroparesis is denied. 

Service connection for dysphagia is denied. 

Service connection for hiatal hernia is denied. 

Service connection for peptic ulcer disease is denied. 

Service connection for pharyngitis is denied. 

Beginning December 9, 2008, an initial 10 percent evaluation for service-connected septoplasty of deviated left septum is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

As to the claims for service connection for bilateral shoulder disorders and tendonitis, the Veteran was afforded an examination in June 2012 along with his other claims discussed above.  However, review of the reports pertaining to the shoulder shows that the full reports have not been associated with the claims folder.  The report shows that there are 45 pages but the claims folder contains only the first 42 pages.  On remand, the AOJ should ensure that the June 2012 VA examination report in its entirety specifically pertaining to the shoulders is associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file the complete June 2012 VA examination report pertaining to the shoulders.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  

2. Review the examination report to ensure that the entirety of the report is associated with the claims folder.  

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


